Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 13-14, the terms “the first overhanging portion” and “the second overhanging portion” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Someya (US 5218254, herein ‘Someya’) in view of Yeung et al (US 20190020240, herein ‘Yeung’).
Someya discloses a motor comprising: a bracket [1]; a terminal [2] provided at the bracket [1]; and a frame [20], the bracket [1] being fixed to the frame [20, fig. 5B-5C], wherein the terminal [2] is electrically connectable to an outside; as shown in figs. 1A-6, the bracket [1] is provided with an outer peripheral surface including an opening portion (see 1C, 5C with annotation), and a part [2-2] of the terminal [2] is arranged inside the opening portion.


    PNG
    media_image1.png
    533
    379
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    507
    826
    media_image2.png
    Greyscale

      


    PNG
    media_image3.png
    496
    937
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    853
    957
    media_image4.png
    Greyscale


Someya discloses the motor, wherein the terminal [2] includes a contact portion [2-2] arranged outside the bracket (see figs. 1A, 1C or 5A, 5C), and the contact portion is displaceable from the opening portion toward inside of the bracket (see col. 3 line 6+; col. 4 line 1+).
RE claim 15/10, Someya discloses a structure [3, 7] of connecting a motor and a member [4] to be connected, comprising: the motor according to claim 10; and the member [4] to be connected having a terminal [4-1], wherein the terminal of the member to be connected and a terminal [2-2] of the motor are connected to each other.
Someya substantially discloses the claimed motor, except for the provided electronic component, which is a resistor, in the bracket, and a longitudinal direction of the electronic component is a direction from one terminal to the other terminal of the pair of terminals in a circumferential direction.
Yeung, however, teaches a motor comprising a bracket [40 figs. 2-3] comprising a pair of power terminals [42], a pair of terminals including the terminal; and an electronic component [R1, R2] provided at the bracket, wherein the electronic component [49] is provided between contact portions of the pair of terminals [42] and wherein the electronic component is a resistor [R1, R2], and a longitudinal direction of the electronic component is a direction from one terminal to the other terminal of the pair of terminals [42] (see figs. 3 and 4-5).


    PNG
    media_image5.png
    682
    1169
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor by providing a pair of terminals including the terminal; and an electronic component provided at the bracket, wherein the electronic component, which is a resistor, is provided between contact portions of the pair of terminals, wherein the electronic component is a resistor, and a longitudinal direction of the electronic component is a direction from one terminal to the other terminal of the pair of terminals.  Doing so would provide electrically filtering means for the motor in a compact arrangement.
RE claim 16/15, Someya discloses the claimed motor and the structure of connecting the motor and the member, particularly the structure [3, 7] of connecting the motor and the member includes a terminal [4] connecting with the motor’s terminal [2-2].  However, Someya does not discloses the member having a pair of terminals, as in claim 16.  Nonetheless, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art by providing the prior-art member’s a pair of terminals such that the terminal of the motor is in contact with inner surfaces of the pair of terminals of the member to be connected.  Doing so would provide additional electrical connection means for the motor; also, it has been held that mere duplication of the essential working parts of a device (in this instant case duplicating the prior art motor’s terminal and the prior art member’s terminal) involves only routine skill in the art (see St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and as for claims 13-14, resolving the lacking of antecedent basis.

Response to Arguments
Applicant's arguments filed on 7/25/2022, have been fully considered.
The Amendment, filed on 7/25/22, added new limitations to claim 1; resulting in overcoming the prior art applied in the rejection, issued on 4/26/2022.
The Amendment, filed on 7/25/22, added new claims 10-16.  The arguments relate to the combined teaching/disclosing of Someya in view of Yeung, are not relevant to the newly added claims 10 and 15-16.   
Particularly the argument: 

    PNG
    media_image6.png
    80
    1003
    media_image6.png
    Greyscale

This argument is irrelevant because the newly added claims 10 and 15-16 do not recite any overhanging portion of the bracket.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834